           Case 8:19-cv-00468-DOC-ADS Document 15-1 Filed 05/01/19 Page 1 of 2 Page ID #:61


            1
            2
            3
            4
            5
            6
            7
            8                             UNITED STATES DISTRICT COURT
            9                           CENTRAL DISTRICT OF CALIFORNIA
          10
          11     JANNA CHOI, individually and on             CASE NO. 8:19-CV-00468 DOC (ADSx)
                 behalf of all others similarly situated,
          12                                                 [PROPOSED] ORDER APPROVING
                                     Plaintiff,              STIPULATED BRIEFING
          13                                                 SCHEDULE ON DEFENDANT’S
                       v.                                    MOTION TO DISMISS AND
          14                                                 MOTION TO STRIKE
                 KIMBERLY-CLARK WORLDWIDE,
          15     INC.,
                                                             Judge: Hon. David O. Carter
          16                         Defendant.              Complaint served: March 12, 2019
                                                             Trial date: None set
          17
          18
          19
                       The Court, having considered the stipulation of the parties, and good cause
          20
                 appearing therefore, orders as follows:
          21
                       1.     PLAINTIFF’s deadline to file her Opposition to the Motion to Dismiss
          22
                 and Opposition to the Motion to Strike shall be on June 24, 2019.
          23
                       B.     DEFENDANT’s deadline to file its Reply In Support of the Motion to
          24
                 Dismiss and Reply In Support of the Motion to Strike shall be on July 15, 2019.
          25
                       C.     The hearing on DEFENDANT’s Motion to Dismiss and Motion to Strike
          26
                 shall be noticed for July 29, 2019.
          27
          28
                         [PROPOSED] ORDER APPROVING STIPULATED BRIEFING SCHEDULE ON
Gibson, Dunn &
                             DEFENDANT’S MOTION TO DISMISS AND MOTION TO STRIKE
Crutcher LLP                            CASE NO. 8:19-cv-00468-DOC (ADSx)
           Case 8:19-cv-00468-DOC-ADS Document 15-1 Filed 05/01/19 Page 2 of 2 Page ID #:62


            1         D.    By entering into a joint stipulation, neither PLAINTIFF nor
            2    DEFENDANT has waived or otherwise impaired jurisdictional defenses.
            3
            4         IT IS SO ORDERED.
            5
            6
            7    Dated: ____________________                 By: ______________________________
            8
                                                             The Honorable David. O. Carter
            9
                                                             UNITED STATES DISTRICT JUDGE
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28                                             2
Gibson, Dunn &
                       [PROPOSED] ORDER APPROVING STIPULATED BRIEFING SCHEDULE ON
Crutcher LLP               DEFENDANT’S MOTION TO DISMISS AND MOTION TO STRIKE
                                      CASE NO. 8:19-cv-00468-DOC (ADSx)
